DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/608,535 application filed October 25, 2019.  Claims 5-8 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted October 25, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston axis, the piston pin axis, and the axis of the piston pin bosses must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Specification
The disclosure is objected to because of the following informalities: “a ring zone 12” should be amended to read --a ring zone 20--, and “closed cooling channel 14” should be amended to read --closed cooling channel 12-- (see Substitute Specification, page 13, Detailed Description).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 8 recites the limitations "essentially at the maximum distance", “essentially in the direction of the axis”, and “essentially as the same level”, respectively.  It is unclear what is meant in each instance by “essentially” and therefore Claims 5, 6, and 8 are indefinite since each fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claim 7 is rejected as being dependent from a rejected base claim.
Furthermore, Claim 5 recites the limitation "the recess base of the combustion bowl" in lines 2-3, as well as “the piston pin axis” in lines 3-4, and “the piston axis” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites “the axis of the piston pin bosses”.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if this is meant to refer to the previously recited “piston pin axis”, and therefore Claim 6 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claims 7 and 8 recite “the piston pin axis direction” in line 2 of each claim.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear if this is meant to refer to the previously recited “piston pin axis”, and therefore Claims 7 and 8 are indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (U.S. Patent No. 7,406,941 “Zhu”).
Regarding Claim 5, Zhu discloses a one-piece (“monobloc”, column 2, line 18) cast piston (column 2, line 18) for an internal combustion engine (column 1, line 10), wherein the piston includes a cooling channel (28) and at least one rib (46) on the inner side of the piston opposite the recess base (18) of a combustion bowl (16).  Zhu discloses that ribs (46) extend in the direction of an area of a piston pin boss (34) which is located essentially at the maximum distance from the piston axis when the piston is viewed in the direction of the piston pin axis (see Figure 6).  Zhu discloses that the piston is made from an iron material (“steel”, column 2, line 19).  Interpretation note:  “the piston axis” is interpreted as a transverse axis extending along the bottom of piston skirt and therefore, the ribs in Zhu would be disposed essentially at a maximum distance from that axis, as shown in Figure 6.   
Regarding Claim 6, Zhu discloses that rib (46) extends essentially in the direction of the axis of the piston pin bosses (34).  Interpretation note
Regarding Claim 7, Zhu discloses that cooling channel (28) extends in the piston axis direction substantially over the whole area of piston-ring grooves (26) (see Figure 6).
Regarding Claim 8, Zhu discloses that a lower limiting of the cooling channel (28) in the piston axis direction is located essentially at the same level as a lower groove flank of a lowest piston-ring groove (26) (see Figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747